Citation Nr: 1133104	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a diabetic eye disability secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues listed on appeal.  

In connection with his appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2011; a transcript of the hearing is associated with the claims file. At the time of the Veteran's hearing, he submitted additional evidence in support of his claims with a waiver of agency of original jurisdiction (AOJ) consideration. 38 C.F.R. 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence.

Pertinent to the Veteran's claim for service connection for a diabetic eye disability, because the Veteran stated at his April 2011 hearing that he also might have cataracts related to his diabetes, in addition to his claimed diabetic retinopathy, the Board has recharacterized the issue to reflect consideration of all currently diagnosed diabetic eye disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Additionally, due to the broad nature of the Veteran's claim for service connection for peripheral neuropathy, without indication if the claim applies to the upper or lower extremities, or both, and after review of the medical evidence located in the claims file, the Board has separated the claim into two issues for clarity purposes, as one for service connection for peripheral neuropathy of the bilateral upper extremities and as one for service connection for peripheral neuropathy of the bilateral lower extremities. 

At his April 2011 hearing before the Board, the Veteran raised a claim of entitlement to a total disability rating based upon individual unemployability.  As that claim has not yet been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for further development.  

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, a diabetic eye disability, and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD that is medically attributed to a stressor he experienced during his service.

2.  Peripheral neuropathy of the bilateral lower extremities is caused by service-connected diabetes mellitus.

3.  Erectile dysfunction is caused or aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  PTSD was incurred during the Veteran's active duty military service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010). 

2.  Peripheral neuropathy of the bilateral lower extremities is proximately due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  Erectile dysfunction is proximately due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for PTSD, peripheral neuropathy of the bilateral lower extremities, and for erectile dysfunction herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

PTSD

The Veteran contends that he has PTSD as a result of his military service.  Specifically, he alleges that, while assigned to the 212 Combat Aviation Brigade, and at other times during his multiple tours of duty in Vietnam, he was subjected to mortars and heavy machine gun fire.  He further claims that, in January 1967, in Long Binh, his company was attacked by rocket and artillery fire each night.  He states that he flew several missions as a door gunner and also handled many wounded soldiers.  At one point, he traded his outpost duty at the ammo dump with another soldier, and that solider was then shot and killed.  He had also stolen a wallet from a dead Vietnamese individual after a firefight in which he thought he might have shot the man, and saw the individual's family photos.  Finally, he contends that while driving a convoy, he had run over two Vietnamese children because he was ordered to not stop the vehicle.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary. See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76  (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

The Veteran's service personnel records reflect that he served in Vietnam from June 1966 to January 1968, with the 576th Ordinance Company, Ammo, as a wheel vehicle mechanic and as a general vehicle mechanic, and from February 1970 to December 1970, with the HHC 212th Combat Aviation Battalion, as a general vehicle repairmen.  He received awards and decorations including the Vietnam Campaign Medal with 60 device and a Vietnam Gallantry Cross with Palm.  His records further reflect that he was involved with the Vietnam Counteroffensive Phases I, II, III, and IV.  Because the Veteran's awards and decorations, as well as his involvement in counteroffensive measures, are indicative of his involvement in combat with enemy forces, the Board finds that his stressors need not be verified and are conceded by the Board.  See 38 C.F.R. § 3.304(f).

Post-service VA treatment records reflect that in April 2006, the Veteran reported having mild flashbacks of Vietnam.  He did not want to be referred for psychiatric treatment.  In March 2009, the Veteran sought mental health counseling, stating that he had been avoiding treatment for "decades."  He stated that his primary care physician had been encouraging him to seek treatment and he finally recognized his need for treatment.  He appeared to be anxious and was speaking rapidly and constantly.  He endorsed significant symptoms of arousal, re-experiencing, and avoidance.  A brief psychological examination showed that the Veteran was experiencing significant psychological distress.  He reported having been in combat in Vietnam.  He was diagnosed with PTSD.  The Veteran began regular counseling sessions and was prescribed psychiatric medication.  In August 2009, the Veteran stated that memories from Vietnam had begun to resurface, but he was not sure if he wanted to share them at that time.  That same month, he stated that he had kept a Vietnamese family photograph of a man he had thought that he had killed with him for many years and had been haunted by the thought that he had taken a man away from his family. 

In June 2010, the Veteran's VA psychiatrist submitted a statement that the Veteran's PTSD was clearly related to combat during his multiple tours in Vietnam.  The psychiatrist stated that the Veteran delayed seeking treatment because he desired to deal with his difficulties on his own.  

On November 2010 VA psychiatric examination, the Veteran reported that psychiatric treatment had helped him improve socially.  He had been attending therapy and some group sessions.  He reported that while in service, his duties included truck mechanic, ordinance, and combat aviation. He stated that while in Vietnam, he had received minor shrapnel wounds to the lower extremities and a concussion secondary to a blast.  He stated that he spent the majority of his time alone and still felt defensive and suspicious of others.  However, he did have some close friendships and attended church.  He had a number of leisure activities that he enjoyed, including gardening and working out.  Mental status examination revealed that the Veteran was tearful when describing stressful experiences in Vietnam.  His speech was spontaneous and his orientation was intact.  He reported sleeping only two and half hours per night due to troubled and concerning dreams.  His PTSD symptoms included recurrent and intrusive recollections of the stressor events, recurrent distressing dreams, intense psychological distress at exposure to internal or external cues that symbolized the stressor event, and physiological reactivity on exposure to cues that symbolized the stressor event. There was persistent avoidance of thoughts and feelings associate with the previous trauma.  There was irritability and outbursts of anger, difficulty concentrating, and hypervigilence.  Based upon mental status examination of the Veteran and a review of the claims file, the examiner diagnosed the Veteran with PTSD, chronic, and depressive disorder, not otherwise specified.  The examiner concluded that the Veteran's PTSD was secondary to his combat and exposure to war-related violence.  

Therefore, as the Veteran's claimed stressors of driving over children in a convoy, seeing dead Vietnamese bodies, and being in close proximity to mortar attacks and ammo dump fires, are related to combat, as well as his fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service; and the November 2010 VA examiner confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Board finds that the overwhelming evidence of record demonstrates that service connection for PTSD is warranted.  38 U.S.C.A. § 1110 ; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that his diabetes mellitus caused his severe peripheral neuropathy of the bilateral lower extremities and thus, service connection is warranted.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7- 2003.

Private treatment records reflect that in April 2000, the Veteran carried a diagnosis of diabetes mellitus.  An accompanying laboratory report was appeared to be marked with the notation "early diabetes."  In January 2004, the Veteran complained of burning in the right thigh.  X-ray of the lumbar spine was considered fine.  The diagnosis was sciatica of the right leg.  

On December 2005 VA diabetic examination, the Veteran denied having any neurological symptoms.  A nerve conduction study was noted to be negative. Physical examination revealed 2+ pedal pulses and no edema.  There was no clubbing, cyanosis, or edema of the extremities.  There were no foot lesions. 

VA treatment records reflect that in March 2006 and in September 2006, diabetic foot examination showed normal monofilament testing.  However, from December 2008 to February 2009, the Veteran was diagnosed with and treated with physical therapy for left distal neuropathy and foot drop, along with severe right lower extremity pain.  The treatment consisted of lumbar traction and other lumbar-focused exercises.  A March 2009 list of medical diagnoses included both the diagnosis of lumbar radiculopathy and sciatica, as well as diabetic neuropathy.  In April 2009, it was clarified that the Veteran's left foot drop, left foot pain, and atrophy were related to his moderate to severe neural foraminal stenosis of the lumbar spine.  However, he did also have mild diabetic neuropathy.  At that time, diabetic foot examination showed abnormal monofilament testing of the left toes.  In September 2009, the Veteran reported a worsening of his neuropathic leg pain.  He was to continue taking medication for nerve pain and to have a surgery consultation.  A November 2009 nerve conduction study showed diffuse sensorimotor polyneuropathy.  

A December 2009 VA treatment record reflects that the Veteran had chronic diffuse sensorimotor neuropathy.  The neuropathy was considered to be likely due to his underlying diabetes, which was previously poorly controlled.  Later that month, his peripheral neuropathy was assessed as severe.  

A March 2010 VA neurological consultation shows that the Veteran's peripheral neuropathy was considered to be most likely related to his diabetes mellitus and to alcohol use.  

In June 2010, the Veteran's VA physician submitted a statement that he had limited mobility due to left leg sciatic neuropathy and left foot drop, as well as diabetic neuropathy.  

On October 2010 VA examination, the Veteran reported that he had had foot pain since about 2005.  He stated that he had had a gradual onset of bilateral foot pain and numbness.  Sensory examination of the upper extremities showed normal vibration, pinprick, light touch, and position sense results.  However, sensory examination of the lower extremities showed decreased sensation to all testing.  Likewise, detailed motor examination was normal in the upper extremities, with some decreased movement at the left ankle. The diagnosis was bilateral feet peripheral neuropathy, moderate and affecting bilateral sciatic nerves.  The examiner concluded that the Veteran's peripheral neuropathy was at least as likely as not related to his diabetes mellitus because neuropathy was a well known condition found in diabetics with longstanding diabetes.  

In this case, the competent and probative medical evidence supports a finding that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused by his diabetes mellitus, as was concluded by VA physicians in March 2010, June 2010, and October 2010.  Absent any evidence to the contrary, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities is warranted.

Erectile Dysfunction

The Veteran contends that his diabetes mellitus has either caused or aggravated his erectile dysfunction and thus, service connection is warranted on that basis.

Private treatment records reflect that in April 2001, the Veteran was prescribed Viagra.  At the time, he was also listed as having diabetes mellitus.

VA treatment records reflect that in September 2004, the Veteran established care at the VA.  At the time, he was taking Viagra to enhance his erection, but not for full impotence.  

On December 2005 VA diabetic examination, the Veteran was noted to have had erectile dysfunction with good response to phosphodiestrate 5 inhibitors for the previous 6 years.  The Veteran denied any neurological limitations, vascular problems, or psychological issues that would affect his erectile function.  He was not impotent but used medication to improve his erection.  Physical examination showed normal external genitalia and testes.  The examiner stated that the Veteran's erectile dysfunction was probably related to age and his psychological condition.  In the absence of vascular disease or neuropathies, the erectile dysfunction was probably not due to his diabetes.  

VA treatment records reflect that in March 2006 and in September 2006, the Veteran's erectile dysfunction was controlled on medication. 
On October 2010 VA diabetic examination, the Veteran reported that the onset of his erectile dysfunction was in the 1990s.  He stated that he started to have erectile dysfunction following his diagnosis of diabetes.  He had tried medication for the condition and that had been helpful.  The examiner concluded that the most likely etiology of the Veteran's erectile dysfunction was his diabetic neuropathy because erectile dysfunction was normally due to microvascular disease and diabetic neuropathy.  

In this case, the Board finds that the evidence supports the Veteran's claim for service connection for erectile dysfunction secondary to diabetes.  Although in October 2005, the VA examiner found that the Veteran's erectile dysfunction was unrelated to his diabetes, that opinion was based upon a finding that the Veteran did not suffer from peripheral neuropathy.  Indeed, the onset of his peripheral neuropathy was subsequent to October 2005.  Thus, the Board acknowledges that the Veteran's erectile dysfunction proceeded his peripheral neuropathy.  However, the October 2010 VA examiner, in reviewing the claims file and in completing thorough interview with the Veteran, found that the Veteran's erectile dysfunction was related to, i,e, caused or aggravated by, his peripheral neuropathy.  The Board interprets that opinion as stating that the Veteran's peripheral neuropathy was one of the causes of his current causes of his erectile dysfunction, or at least aggravated his erectile dysfunction.  Accordingly, as it appears that the Veteran's erectile dysfunction is either caused or aggravated by the diabetic process, specifically, peripheral neuropathy, service connection for erectile dysfunction is warranted.  Indeed, there is no evidence to the contrary, as the previous VA examination was conducted prior to the onset of his peripheral neuropathy of the bilateral lower extremities.  

The benefit-of-the-doubt rule has been applied in this instance.


ORDER

Service connection for PTSD is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus is granted.

Service connection for erectile dysfunction secondary to diabetes mellitus is granted.


REMAND


Additional development is necessary prior to further disposition of the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper extremities, a diabetic eye disability, and hypertension.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

First, with regard to the Veteran's claim for service connection for diabetic retinopathy, January 2005, February 2006, and March 2009 VA eye examinations showed no evidence of diabetic retinopathy.  There was evidence of mild hypertensive retinopathy in March 2009.  In January 2010, eye examination showed diabetes and hypertension without retinopathy.  There were mild cataracts, bilaterally.  However, at his April 2011 hearing before the Board, the Veteran stated that in the previous week, he had had an optometric examination at the VA, at which time it was found that he had a condition he believed was diabetic retinopathy.  Because such records would be highly pertinent to the Veteran's claim, they should be requested and obtained on remand.  Further, because the Veteran has been shown to have bilateral cataracts, but it is unclear whether those cataracts are related to his diabetes, a VA examination should be obtained in order to better determine whether service connection for an eye disability, secondary to diabetes mellitus, is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Next, although the Board has by this decision been granted service connection for peripheral neuropathy of the bilateral lower extremities, it remains unclear whether the Veteran has in fact been diagnosed with peripheral neuropathy of the bilateral upper extremities.  In that regard, the VA treatment records focus primarily on the Veteran's bilateral lower extremity and foot pain.  His peripheral neuropathy is consistently stated as affecting his feet.  Further, the October 2010 VA examination only diagnosed peripheral neuropathy of the bilateral lower extremities, and found sensory examination in the upper extremities to be intact.  However, at his April 2011 hearing before the Board, and in various treatment records, the Veteran stated that his lower extremity pain would move up his body to his upper extremities.  His hands would feel numb and he would have excruciating pain.  At his hearing, he reported that he had had neurological testing completed in the previous few weeks to determine whether he had neuropathy in the upper extremities.  As such, more recent VA treatment records and a VA examination should be obtained in order to determine whether the Veteran has a diagnosis of peripheral neuropathy of the upper extremities related to his diabetes.  

Finally, with regard to the Veteran's claim for service connection for hypertension, it remains unclear to the Board as to whether the Veteran's diabetes mellitus caused or aggravated his hypertension.  

In that regard, in briefly summarizing the medical evidence of record, private treatment records reflect a continuing diagnosis of hypertension since at least September 2001.  VA treatment records reflect that in October 2005, the Veteran's hypertension was considered uncontrolled due to noncompliance with medical management.  On December 2005 VA diabetic examination, the Veteran reported that he had been diagnosed with diabetes in 1991 and had been diagnosed with hypertension at around the same time.  His diabetes was found to be poorly controlled based upon his described treatment and blood sugar readings.  His hypertension was reported to be well-controlled.  The examiner determined that the Veteran's essential hypertension had no relationship to his diabetes, but offered no rationale for the conclusion.

VA treatment records reflect that on February 2006 routine check-up, the Veteran's diabetes mellitus was considered uncontrolled, but his hypertension was considered to be controlled.  In March 2006 and in September 2006, his diabetic control was considered to be improving, and his hypertension was still considered well-controlled.  In August 2009, it was noted that the Veteran had hypertension, as well as white-coat hypertension.  

On October 2010 VA diabetic examination, the Veteran reported that while living in Florida in the late 1980s, he developed issues with elevated blood pressure readings.  He could not recall when he was diagnosed with hypertension but believed it was at the same time that he was diagnosed with diabetes.  His hypertension had been stable ever since he began to take medication to control his blood pressure.  After completing physical examination of the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with essential hypertension.  The examiner concluded that the Veteran's hypertension was less likely than not caused by or the result of his diabetes mellitus because the Veteran's hypertension preceded his diabetes mellitus and because there was no evidence of renal dysfunction.  

At his April 2011 hearing before the Board, the Veteran stated that he had been diagnosed with hypertension in the 1990s.  He stated that prior to his diagnosis of diabetes, he had felt dizzy, with highs and lows, but had not sought treatment for his symptoms.  Thus, he felt that he could have had diabetes prior to his official diagnosis.  He stated that if he did not control his blood sugar, it would cause his blood pressure to fluctuate.  

Accordingly, because it is unclear whether the Veteran's hypertension in fact pre-dated his diabetes mellitus, and in fact it appears that his hypertension and diabetes might have been diagnosed at around the same time, the Board finds that clarification is needed as to whether his diabetes mellitus caused his hypertension.  Also, as of yet, an opinion as to whether the Veteran's diabetes aggravated his hypertension has not been provided, and such should be obtained on remand.

Lastly, although it appears that the Veteran is in receipt of Social Security Administration (SSA) benefits due to retirement, such should be clarified on remand and any SSA records should be obtained if available.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include records from the Birmingham VA facilities dated from April 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Any available records related to SSA disability benefits, as well as any accompanying medical records, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. 

3.  If the more current VA treatment records do not clearly demonstrate that the Veteran has peripheral neuropathy caused by his diabetes, schedule the Veteran for a VA examination to ascertain whether the Veteran suffers from peripheral neuropathy of the bilateral upper extremities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should diagnose any current peripheral neuropathy of the bilateral upper extremities.  The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that any current peripheral neuropathy of the bilateral upper extremities was caused or aggravated by his service-connected diabetes mellitus.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hypertension.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  The examiner should rectify the opinion with the Veteran's contention that he was diagnosed with diabetes mellitus and hypertension at around the same time in the late-1990s. The examiner should also opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his military service, as the Veteran contends.

5.  Schedule the Veteran for a VA examination to ascertain whether the Veteran suffers from a diabetic eye disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should diagnose any current diabetic eye disability.  The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that any current retinopathy or cataracts, or any other eye disability found on examination, was caused or aggravated by his service-connected diabetes mellitus or hypertension.  

6.  Then, readjudicate the claims for service connection for peripheral neuropathy of the bilateral upper extremities, for a diabetic eye disability, and for hypertension.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


